—Judgment, Supreme Court, Bronx County (Joseph Giamboi, J.), entered May 14, 1998, which, upon a jury verdict, awarded plaintiff a total of $787,126.17, unanimously affirmed, without costs.
The trial court correctly instructed the jury as to notice, and we decline defendant’s invitation to revisit our holding to that effect in Woolfalk v New York City Hous. Auth. (263 AD2d 355, 356). The balance of defendant’s arguments are based on nothing more than its own “self-serving view of the evidence,” and, as such, afford “no reason to disturb” the appealed determination (Daley v Related Cos., 236 AD2d 340, lv denied 90 NY2d 803). The verdict was properly premised on the jury’s evaluation of the duly admitted trial evidence (see, e.g., Young v City of New York, 250 AD2d 383), including its evaluation of the conflicting expert testimony (see, e.g., Koffler v Biller, 262 AD2d 150). We have considered defendant’s remaining arguments and find them unavailing. Concur — Ellerin, P. J., Rosenberger, Nardelli and Andrias, JJ.